Mr President,
Excellencies,
Ladies and gentlemen,
“The survivors were immune, the others dead.”
This is the rather pithy description of the end of the Spanish flu one hundred years ago by a German medical historian.
So pithy in fact that we recoil when we consider the pandemic that has a firm grip on our world today.
Thirty million people have already been infected by coronavirus.
Almost one million people have died.
And its longer-term impacts — hunger, poverty, displacement and conflicts — are beginning to reach us only now.
And yet 2020 isn’t 1920.
History doesn’t repeat itself — at least, if we don’t allow it to.
We have a choice, ladies and gentlemen, and few things illustrate this more clearly than the experiences that we have made during the COVID-19 pandemic.
On the one hand, they show that a lack of transparency, coupled with disinformation and conspiracy theories, can kill.
On the other, they point to a path out of the crisis.
It is the path of reason that is founded on scientific expertise.
The path of cooperation that is based on common rules.
Rules all of us have to abide by. And that is why I’m speaking to you today from quarantine at my home, having come into contact a few days ago with someone who tested positive for the virus.
And I hope that the technology works and that you can understand what I’m saying nonetheless.
Ladies and gentlemen,
As long as the virus is out there, it can affect each and every one of us.
That is why only when we get the pandemic under control throughout the world will we be able to overcome it in the long term.
Those affected by it must be at the centre of all of our efforts. And the search for vaccines and medicines must not be a competition or a beauty contest.
This is why Germany has set aside more than three billion euro this year for global crisis management — with a particular focus on the United Nations, the World Health Organization, the International Monetary Fund and the World Bank.
And, as the biggest exporter of pharmaceutical products, we have expressed a clear commitment to distributing potential vaccines and medicines against COVID-19 in a fair way — as a global public good.
Ladies and gentlemen,
This crisis also shows that international cooperation is neither an ideology nor an end in itself.
On the contrary, it delivers results.
Far beyond the actual pandemic.
Such as in Ukraine, where the negotiations between Russia, Ukraine, France and Germany have helped to bring about the longest ceasefire since the beginning of the conflict.
Hundreds of thousands of people in the east of the country are currently no longer living under the permanent spectre of war. This is grounds for hope for a genuinely permanent solution to the conflict.
We will take this hope as the basis for intensive engagement in the Normandy format in the coming months, including at high-ranking political level.
In Libya, too, we are focusing on cooperation with the United Nations in order to implement the decisions of the January Berlin Conference to the letter.
The rapprochement between the government in Tripoli and the forces in the east of the country that has taken place in recent weeks is a major step forward. However, forces outside the country must also fall into line at long last in order to achieve a solution. They must cease sending weapons and mercenaries, thus exacerbating the conflict.
This is what we will aim to achieve when Antonio Guterres and I gather together the supporters of the Berlin Process once again in early October in order to make them honour their commitments.
The latest developments in relations between Israel and the Arab countries in the Gulf are likewise grounds for hope — this is also the result of courageous cooperation.
I have been in close dialogue with my counterparts from Jordan, Egypt and France in recent weeks, and we agreed that this new dynamic should be seized by the parties for fresh, credible negotiations on a two-state solution that alone holds the promise of lasting peace. For this, both sides must make compromises and refrain from violence, but also from unilateral steps such as annexation and settlement construction. Wherever we Europeans are able to support this — politically or economically — we will do so.
Ladies and gentlemen,
Despite all the progress made in recent weeks, we’re still a very long way from a new global attitude. The Secretary-General’s call for a global ceasefire, which was adopted in the Security Council under Germany’s Presidency in July, is falling on deaf ears in many places.
This is not only a problem as far as credibility of the Security Council is concerned.
It is, first and foremost, a disaster for millions of people in war and crisis areas who are utterly defenceless in the face of the pandemic.
•We need still greater efforts in the fight against violence and terrorism in the Sahel, and above all closer dialogue between the countries of the region, regional organisations and the international community.
This is what the Sahel Alliance, the Partnership for Security and Stability in the Sahel and the International Coalition for the Sahel are seeking to achieve.
And we’re supporting the efforts made by the Economic Community of West African States (ECOWAS) to help Mali return to a constitutional order as swiftly as possible — as peace, stability and development are what the people there are calling for.
Furthermore, ladies and gentlemen, a new, international effort is also needed in order to bring peace to Syria at long last.
A nationwide ceasefire and a comprehensive, genuine constitutional process, as envisaged by Resolution 2254 (2015), are prerequisites before we can talk about reconstruction of the country.
And until that time, we stand firmly by the side of the Syrian people — with humanitarian assistance, which must continue to be provided across borders.
There’s another thing that is necessary for lasting peace, namely justice.
This is why we will continue to ensure that those responsible for the worst crimes against humanity — for murder, torture and rape — are held to account before German courts and why we will support the UN mechanisms for investigating these crimes with all our might.
This is by no means just about Syria, however. Those who don’t clearly distinguish between perpetrators and victims, who blur the line between right and wrong, shake the very foundations of our rules-based order. Such people jeopardise our peaceful coexistence itself.
This applies to those who stand in the way of the work of institutions such as the International Criminal Court.
This applies to those who block the Security Council with one veto after another and who prevent its urgently needed reform with constantly new delay tactics.
And this especially applies to those who contravene international law, although, as permanent members of the Security Council, they bear particular responsibility for upholding it.
This isn’t the first time that we have been confronted by a violation of an existential principle of international cooperation, namely the banning of chemical weapons.
A violation of this — as we have been able to prove together with our partners in the poisoning of Alexei Navalny — is a problem for the entire international community.
I call on Russia to do more to investigate this case. A case such as this must have consequences. The EU therefore reserves the right to impose sanctions.
And we’re grateful to our partners around the world fortheir unequivocal support.
We need this same determination, this same will to cooperate also with respect to other existential issues facing humanity.
Here, once again, we have a choice.
We can continue to watch as our forests burn — and yet still deny the existence of human-induced climate change.
Or we can listen to the voice of scientists and treat climate change as what it is, namely the biggest threat to security, prosperity and development on our planet.
This is also why we have firmly enshrined the issue of climate and security on the Security Council’s agenda in recent months.
And we’re delighted that Norway, Ireland, Kenya, Mexico and others will continue to work on this when they are members of the Security Council next year.
Ladies and gentlemen,
We can continue to violate arms control treaties — thereby destroying trust that has been built up over many decades.
Or we can put nuclear disarmament and non proliferation back on the international agenda — as we have done in recent months, not least with a view to the upcoming Review Conference of the Non-Proliferation Treaty.
Europe’s efforts to promote the nuclear agreement with Iran must also be seen in this context.
Yes, we share the concerns about the end of the arms embargo as long as Iran threatens Israel and destabilises the entire region from Lebanon to Syria to Yemen.
However, the destruction of the JCPOA doesn’t get us any closer to an arms embargo. On the contrary, at best, the JCPOA’s demise brings Iran closer to getting the atomic bomb.
And this is why we, as JCPOA participants, continue to stand by its full applicability and call on Iran to likewise fully comply with the agreement.
Ladies and gentlemen,
We can watch human rights being hollowed out and trampled underfoot, even though all of us have committed to uphold them.
Or we can stand by the side of those who are suppressed, abused and persecuted — such as the peaceful protesters in Belarus.
We have called on Lukashenko time and again to support a national dialogue, mediated by the OSCE. However, he has rejected all offers and is continuing to tread the path of violence and suppression.
And this must also have consequences if we are serious about our values and our international agreements. We’re discussing this in the European Union.
Ladies and gentlemen,
Courageous decisions are needed especially in times of crisis.
Seventy-five years ago — following the devastation of the Second World War that was unleashed by Germany — the international community decided:
To oppose war and to promote international cooperation.
And to oppose the law of the strong and to promote the strength of the law.
And so the United Nations was born. Thirty years ago — after the fall of the Berlin Wall and the Iron Curtain — this decision was underpinned by the Charter of Paris. The Charter proclaimed that the “era of confrontation and division of Europe” had ended and that a “new era of democracy, peace and unity” had begun.
Today, in the midst of the pandemic, it is our generation that faces a choice.
Either we go it alone, without taking others into consideration, and throw this multilateral legacy to the winds.
Or we renew this legacy and show that the right response to the crises of our age is “more solidarity” — “more cooperation” and “more justice”.
Germany is prepared to do just this.
Together with you — as genuinely united nations.
Thank you very much — and stay healthy!